Citation Nr: 1715179	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-47 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chest disorder, claimed as breastbone arthritis, to include costochondritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction over this matter was subsequently moved to the RO in Portland, Oregon.

In August 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2012 and January 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's chest disorder, claimed as breastbone arthritis, to include costochondritis, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a chest disorder, claimed as breastbone arthritis, to include costochondritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION




I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2007, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  At the August 2011 hearing, the Veteran testified that she was treated at Sky Lake for chest pain.  The January 2016 remand instructed the RO to request a waiver from the Veteran to obtain these records from Sky Lake.  In June 2016, the RO sent a letter to the Veteran requesting that she complete an authorization form to obtain the records.  No response was received from the Veteran.  In this regard, VA's duty to assist is not a one-way street, and Veteran cannot wait for assistance when he has information essential to the adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran was requested to complete a signed authorization form and no response was received, the Board finds that appellate review may proceed without these records.

Additionally, the Veteran was provided a VA examination in March 2008 and again in April 2012 in accordance with a Board remand.  The Board finds that the April 2012 examination and the June 2013 addendum opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran with supporting rationale.  See generally, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).



As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 



III. Facts

The Veteran contends that her chest disorder arose from injuries that she sustained during her active service.  Specifically, she attributes her disorder to an automobile accident that occurred in April 1975.  Among other things, she struck her left anterior chest wall on the dashboard.  She reported having chest pain with breathing, two weeks after the accident.  At an examination in May 1975, there was tenderness to pressure over the upper sternum; the rib cage seemed to be uninvolved.  She was diagnosed with mild to moderate contusion of the anterior chest wall.  09/04/2007 STR-Medical, at 11-13, 37.

An examination in November 1975 did not mention any lingering problems with the chest or breastbone area.  The clinical evaluation found all systems to be normal.  The note stated that the Veteran was qualified to perform all the duties of her rank at sea or in the field.  09/04/2007 STR-Medical, at 15.

At her October 1976 separation examination, clinical evaluation of all systems, including her chest and lungs, were found to be normal.  09/04/2007 STR-Medical, at 3.  In November 1976, she reported right side chest pain.  No diagnosis was given for her symptoms.  Id at 33.  A post-service examination in January 1977 documents the automobile accident that resulted in frontal nerve damage, left forehead-post traumatic arthritis of left foot and low pain in back.  There is no mention of her chest wall or breastbone.  The accompanying report of medical history noted chest pain.  09/04/2007 STR-Medical, at 5.

Post-service, the Veteran underwent a VA examination in March 2008.  She reported that her chest area was aggravated by deep breathing, muscular movements of the left side of the torso, and by pressure.  She could not sleep on her left side or on her back because of chest pain.  She was diagnosed with arthritis of the costochondral junction of ribs three, four and five on the left, but no opinion regarding the etiology was given.  3/4/2008 Medical Records: VA Examination, at 4, 6.

At her hearing in August 2011, the Veteran stated that she received monthly cortisone shots in the late 1990s.  In correspondence from March 2012, she stated 
that she had arthritis in her breastbone due to the accident and that over the years she has had pain in her chest.  She has gone to the emergency room for this chest pain and it was determined that her symptoms were not cardiac in nature.  7/18/2013 VA 21-4138 Statement in Support of Claim.

She underwent another examination in April 2012, where she was diagnosed with costochondritis.  She reported that she had mild constant discomfort over the upper portion of her breastbone since her automobile accident in 1975.  She also reported having three flares of chest pain which required hospitalization and evaluation for a cardiac issue which turned out to be negative.  The examination indicated that there was no joint deformities, no limitation of motion of the cervical, or thoracolumbar regions, or pain.  The examiner determined that the condition was not incurred in or caused by active service.  The opinion stated that the Veteran did not have breastbone arthritis.  Additionally, the examiner believed that the costochondritis was most likely secondary to her fibromyalgia.  4/30/2012 VA examination, at 1, 2, and 6.  However, the examiner did not review the Veteran's claims file and an independent opinion was later obtained.  4/30/2012 VA 21-507a Request for Physical Examination.

In June 2013, an independent medical opinion that included a review of the Veteran's medical history was provided.  X-rays from the April 2012 examination showing no abnormalities were included.  The examiner concluded that it was less likely than not, that the Veteran's claimed breastbone disorder was incurred or caused by service.  Additionally, the examiner stated that the claimed disorder had been caused by or linked to degenerative joint disease resulting from her automobile accident because of the lapse in time from separation, and due to their intermittent and very occasional occurrence.  In the examiner's opinion, the fifteen-plus year lapse in the manifestations indicated that it was at least as likely as not a muscular or soft tissue condition related to activity and/or age causing her chest inflammation.  6/24/2013 Medical Treatment Record, Government Facility.

IV. Analysis

At the outset, the Board finds that current disability of costochondritis has been established here.  Indeed, such diagnosis is reflected on VA examination.  The question for consideration is whether the current diagnosis is related to active service.

As noted above, in-service treatment is shown.  Again, it must be determined whether the current disability is linked to this in-service treatment, either by continuity of symptomatology or by medical nexus opinion.

In the present case, the weight of the evidence is against a finding of continuity of symptomatology from service to the present.  Indeed, the Veteran's service treatment records reflect that the complaints of chest pain in service were acute and resolved prior to separation.  In fact, the separation examination showed normal clinical findings.  Moreover, a post-service examination in January 1977 documented the Veteran's history and did not reveal any continuing objective injuries of the chest or breastbone; there was merely a noted history of chest pain.  There is also no documented treatment of the Veteran's chest condition after service.  However, the Board notes that the Veteran testified that she received treatment consisting of cortisone injections in the 1990s.  The Board accepts this testimony.  In any event, there are still significant gaps in time between separation from service and the present diagnosis of costochondritis.  In this regard, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

In this case, the Veteran reported at the April 2012 examination that, following her in-service car accident in 1975 she had experienced three episodes of chest pain flare-ups, the first occurring in the 1980s.  Thus, even based on the Veteran's own history, the chest symptoms have not been continuous since active service.  Thus, neither the documented record nor the Veteran's own statements establish continuity of symptomatology here.  Moreover, the Board notes that the record fails to establish arthritis of the breast bone.  As such, continuity of symptomatology could not, standing alone, enable a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Rather, a medical nexus opinion is needed to establish service connection.  As explained below, the medical evidence is against such a nexus in this case.

After a complete review of the claims file, the June 2013 examiner determined that the claimed chest disorder was not due to active service, but rather was related to activity or aging.  Again, this finding was made following a review of the record and a physical examination of the Veteran in April 2012.  It was accompanied by a clear rationale, in which the current symptoms were attributed to other causes.  Moreover, no other competent medical evidence refutes that opinion.  For these reasons, the 2013 VA opinion is deemed highly probative. 

The Board recognizes the Veteran's belief that her chest disorder is due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed chest disorder involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

As noted above, in order to establish service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's chest condition began in service, is the result of any medical condition incurred in service, or is otherwise related to the Veteran's active duty service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a chest disorder, claimed as breastbone arthritis, to include costochondritis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


